 1   Marc V. Kalagian
     Attorney at Law: 149034
 2   Law Offices of Rohlfing & Kalagian, LLP
     211 East Ocean Boulevard, Suite 420
 3   Long Beach, CA 90802
     Tel.: (562) 437-7006
 4   Fax: (562) 432-2935
     E-mail: rohlfing.kalagian@rksslaw.com
 5
     Attorneys for Plaintiff
 6   Jerome W. Pepmueller
 7
                          UNITED STATES DISTRICT COURT
 8
                                  DISTRICT OF NEVADA
 9
10
     JEROME W. PEPMUELLER,                     )   Case No.: 2:20-cv-01694-EJY
11                                             )
                  Plaintiff,                   )   STIPULATION AND PROPOSED
12                                             )   ORDER FOR THE AWARD AND
           vs.                                 )   PAYMENT OF ATTORNEY FEES
13                                             )   AND EXPENSES PURSUANT TO
     ANDREW SAUL,                              )   THE EQUAL ACCESS TO JUSTICE
14   Commissioner of Social Security,          )   ACT, 28 U.S.C. § 2412(d) AND
                                               )   COSTS PURSUANT TO 28 U.S.C. §
15                Defendant.                   )   1920
                                               )
16                                             )
17
           TO THE HONORABLE ELAYNA J. YOUCHAH, MAGISTRATE JUDGE
18
     OF THE DISTRICT COURT:
19
           IT IS HEREBY STIPULATED, by and between the parties through their
20
     undersigned counsel, subject to the approval of the Court, that Jerome W.
21
     Pepmueller be awarded attorney fees in the amount of Three Thousand One
22
     Hundred dollars ($3,100.00) under the Equal Access to Justice Act (EAJA), 28
23
     U.S.C. § 2412(d). This amount represents compensation for all legal services
24
     rendered on behalf of Plaintiff by counsel in connection with this civil action, in
25
     accordance with 28 U.S.C. §§ 1920; 2412(d).
26
27
                                              -1-
28
 1          After the Court issues an order for EAJA fees to Jerome W. Pepmueller, the
 2   government will consider the matter of Jerome W. Pepmueller's assignment of
 3   EAJA fees to Marc V. Kalagian. The retainer agreement containing the
 4   assignment is attached as exhibit 1. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521,
 5   2529 (2010), the ability to honor the assignment will depend on whether the fees
 6   are subject to any offset allowed under the United States Department of the
 7   Treasury's Offset Program. After the order for EAJA fees is entered, the
 8   government will determine whether they are subject to any offset.
 9          Fees shall be made payable to Jerome W. Pepmueller, but if the Department
10   of the Treasury determines that Jerome W. Pepmueller does not owe a federal debt,
11   then the government shall cause the payment of fees, expenses and costs to be
12   made directly to Law Offices of Rohlfing & Kalagian, LLP, pursuant to the
13   assignment executed by Jerome W. Pepmueller.1 Any payments made shall be
14   delivered to Marc V. Kalagian.
15          This stipulation constitutes a compromise settlement of Jerome W.
16   Pepmueller's request for EAJA attorney fees, and does not constitute an admission
17   of liability on the part of Defendant under the EAJA or otherwise. Payment of the
18   agreed amount shall constitute a complete release from, and bar to, any and all
19   claims that Jerome W. Pepmueller and/or Marc V. Kalagian including Law Offices
20   of Rohlfing & Kalagian, LLP may have relating to EAJA attorney fees in
21   connection with this action.
22         This award is without prejudice to the rights of Marc V. Kalagian and/or the
23   Law Offices of Rohlfing & Kalagian, LLP to seek Social Security Act attorney
24
25   1
      The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
26   under federal law against the recovery of EAJA fees that survives the Treasury
     Offset Program.
27
                                              -2-
28
 1   fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the
 2   EAJA.
 3   DATE: June 3, 2021               Respectfully submitted,
 4                                    ROHLFING & KALAGIAN, LLP
 5                                        /s/ Marc V. Kalagian
                                 BY: __________________
 6                                  Marc V. Kalagian
                                    Attorney for plaintiff
 7                                  JEROME W. PEPMUELLER
 8
     DATED: June 3, 2021              NICHOLAS A. TRUTANICH
 9                                    United States Attorney
10
11                                          /s/ Marcelo N. Illarmo

12                                    MARCELO N. ILLARMO
                                      Special Assistant United States Attorney
13                                    Attorneys for Defendant
                                      ANDREW SAUL, Commissioner of Social
14                                    Security (Per e-mail authorization)
15
16                                          ORDER
17
           Approved and so ordered:
18
           DATE:      June 3, 2021.
19
20
                               ___________________________________
21                             THE HONORABLE ELAYNA J. YOUCHAH
                               UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
                                             -3-
28
